Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K259) Offering Period: February 13, 2013 – February 27, 2013 4 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the S&P 500 ® Index and the Russell ® Index Return Profile • 4-year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then the investor will lose 1.00% for every 1.00% decline in the Lowest Performing Underlying beyond the Buffer Amount. • If the Final Level of the Lowest Performing Underlying is equal to or greater than its Initial Level, the investor will be entitled to an amount based on the Fixed Payment Percentage • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be February 28, 2013 Settlement Date: Expected to be March 5, 2013 Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between [28.00-32.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level is equal to or greater than its Initial Level, then the Fixed Payment Percentage; (b) if the Final Level is less than its Initial Level by not more than the Buffer Amount, then: zero; (c) if the Final Level is less than its Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) /Initial Level] + Buffer Amount. Buffer Amount: 20% Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: March 1, 2017 Maturity Date: March 6, 2017 CUSIP: 22546TZ79 Benefits • If neither Underlying has depreciated, offers a Fixed Payment Percentage of between [28.00-32.00]% (to be determined on the Trade Date). • Reduced downside risk due to a Buffer Amount of 20%. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 50% 30.00% $1,300 40% 30.00% $1,300 30% 30.00% $1,300 20% 30.00% $1,300 10% 30.00% $1,300 0% 30.00% $1,300 -10% 0% $1,000 -20% 0% $1,000 -30% -30% $900 -40% -40% $800 -50% -50% $700 Assumes a Fixed Payment Percentage of 30.00% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 80% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The Redemption Amount will be less than the principal amount if the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount. • The appreciation potential of the securities will be limited by the Fixed Payment
